IN THE SUPREME COURT, STATE OF WYOMING

                                    2013 WY 109

                                                              April Term, A.D. 2013

                                                              September 18, 2013


RALPH DANIEL SISNEROS,

Appellant
(Defendant),

v.                                               S-13-0064

THE STATE OF WYOMING,

Appellee
(Plaintiff).


       ORDER AFFIRMING JUDGMENT AND SENTENCE OF THE DISTRICT COURT

[¶1]   This matter came before the Court upon Appellant’s “Pro Se Brief” which was
filed herein August 26, 2013. Pursuant to a plea agreement, Appellant entered an
unconditional guilty plea to one count of incest, for having sexual intercourse with his
adult daughter. In exchange for Appellant’s plea, the State dismissed two other charges
based on the same incident (one count of first degree sexual assault and one count of
second degree sexual assault). The district court imposed a sentence of 13½ to 15 years.
Appellant took this direct appeal. On May 16, 2013, appellant's court-appointed
appellate counsel filed a “Motion to Withdraw as Counsel,” pursuant to Anders v.
California, 386 U.S. 738, 744, 87 S. Ct. 1396, 1400, 18 L. Ed. 2d 493 (1967). Following
a careful review of the record and the “Anders brief” submitted by counsel, this Court
entered its “Order Granting Permission for Court Appointed Counsel to Withdraw,” on
June 4, 2013. That Order provided that the District Court’s “Judgment and Sentence”
would be affirmed unless appellant filed a brief that persuades this Court that the
captioned appeal is not wholly frivolous. In response to that order, Appellant filed his
“Pro Se Brief.”

[¶2] This Court has carefully reviewed Appellant’s Pro Se Brief. This Court finds that
Appellant has not provided any precedent or cogent argument to establish that this appeal
has merit. It is axiomatic that Appellant’s guilty plea waived non-jurisdictional claims.
Kitzke v. State, 2002 WY 147, ¶¶ 8-9, 55 P.3d 696, 699 (Wyo. 2002) (“The only claims
not waived by an unconditional guilty plea are those that address the jurisdiction of the
court or the voluntariness of the plea….Examples of jurisdictional defects are
unconstitutionality of the statute defining the crime, failure of the indictment or
information to state an offense, and double jeopardy.”) Appellant does not provide any
authority to establish that Wyoming’s incest statute is unconstitutional under these
circumstances, and neither appellate counsel nor this Court was able to locate such
authority.

[¶3] Also, even assuming that Appellant’s claim of selective prosecution is
jurisdictional, Appellant has not provided adequate grounds to support his claim.
Misenheimer v. State, 2001 WY 65, ¶ 17, 27 P.3d 273, 281-82 (Wyo. 2001) (“A selective
prosecution exists when it is demonstrated that others similarly situated have not been
prosecuted and the prosecution of the defendant is based on an impermissible motive.
Crozier v. State, 882 P.2d 1230, 1235 (Wyo. 1994). ‘The impermissible motivation must
be demonstrated by showing that the charge was deliberately based on an unjustifiable
standard or designed to inhibit the exercise of a constitutional right by the accused.’ Id.”)

[¶4] Next, with regard to Appellant’s complaints that allegedly inaccurate and
improper information was considered at sentencing, he has not established that the
district court relied on any of that information in passing sentence. Manes v. State, 2004
WY 70, ¶ 9, 92 P.3d 289, 292 (Wyo. 2004); Sandoval v. State, 2009 WY 121, ¶ 11, 217
P.3d 393, 396 (Wyo. 2009). Finally, the remainder of Appellant’s claims are not support
by cogent argument or authority. It is, therefore,

[¶5] ORDERED that the District Court’s February 6, 2013, “Judgment and Sentence”
be, and the same hereby is, affirmed.

[¶6]   DATED this 18th day of September, 2013.

                                                  BY THE COURT:*

                                                  /s/

                                                  MARILYN S. KITE
                                                  Chief Justice

*Justice Burke took no part in the consideration of this matter.